* Curia, per

O’Neall, J.
The cause of action in this case ac- r*oii crued on the 3rd December, 1832, when the cotton was burned. *- The suit which was instituted in William Patton’s life time, abated by his death. That case might have been connected with the first suit brought by the administrators, so as to have prevented the bar of the statute against it. But this last case was nonsuited, and the present case can be connected with neither. The plaintiffs are therefore barred, unless William Patton’s testimony could save them. It cannot have that effect, for two reasons, 1st. If it is any sort of admission of the plaintiffs’ claim, it is the slightest conceivable one. At the time it was made, two years ago, (1838,) the statute had run out, and such an admission would not be evidence to prevent the bar of the statute from precluding the recovery of a debt. 2nd. This case is an action ex contractu, for the recovery of damages, where the defendant always resisted his liability to pay them. It is therefore idle to suppose that his words to Mr. Patton admitted the legal liability from which a promise would be implied. They meant that the litigation between him and these plaintiffs was undecided. There is nothing in this to remove the bar of the statute.
The motion is dismissed.
The whole court concurred.